UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 33-17387 Applied DNA Sciences, Inc. (Exact name of registrant as specified in its charter) Delaware 59-2262718 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 25 Health Sciences Drive, Suite 215 Stony Brook, New York (Address of principal executive offices) (Zip Code) 631-444- 8090 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. xYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). oYes xNo As of May 16, 2011, the registrant had 352,081,674 shares of common stock outstanding. Applied DNA Sciences, Inc. Form 10-Q for the Quarter Ended March 31, 2011 Table of Contents Page Part I - Financial Information 3 Item 1 - Financial Statements 3 Item 2 - Management’s Discussion and Analysis or Plan of Operation 26 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 35 Item 4 - Controls and Procedures 35 Part II - Other Information 36 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 6 - Exhibits 36 Signatures Part I Item 1 - Financial Statements APPLIED DNA SCIENCES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, September 30, (unaudited) ASSETS Current assets: Cash $ $ Accounts receivable Prepaid expenses Total current assets Property, plant and equipment-net of accumulated depreciation of $209,917 and $207,097, respectively Other assets: Deposits Capitalized finance costs-net of accumulated amortization of $1,407,639 and $947,276, respectively Intangible assets: Patents, net of accumulated amortization of $34,257 (Note B) - - Intellectual property, net of accumulated amortization and write off of $8,976,161 and $8,794,265, respectively(Note B) Total Assets $ $ LIABILITIES AND DEFICIENCY IN STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Advances from officers - Convertible notes payable, net of unamortized discount of $1,651,160 and $545,920, respectively (Note D) Total current liabilities Long term debt: Convertible note payable-related party, net of unamortized discount of $5,286 - Commitments and contingencies (Note H) - - Deficiency in Stockholders’ Equity- (Note F) Preferred stock, par value $0.001 per share; 10,000,000 shares authorized; -0- issued and outstanding as of March 31, 2011 and September 30, 2010 - - Common stock, par value $0.001 per share; 800,000,000 shares authorized; 351,499,975 and 346,366,244 issued and outstanding as of March 31, 2011 and September 30, 2010, respectively Additional paid in capital Accumulated deficit ) ) Total deficiency in stockholders’ equity ) ) Total Liabilities and Deficiency in Stockholders’ Equity $ $ See the accompanying notes to the unaudited condensed consolidated financial statements 3 APPLIED DNA SCIENCES, INC. CONDENSEDCONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, Six Months Ended March 31, Sales $ Cost of sales ) Gross Profit Operating expenses: Selling, general and administrative Research and development Depreciation and amortization Total operating expenses NET LOSS FROM OPERATIONS ) Other income (expenses) Interest expense, net (Note C) Net loss before provision for income taxes ) Income taxes (benefit) - - - NET LOSS $ ) $ ) $ ) $ ) Net (loss) per share-basic and fully diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding-Basic and fully diluted See the accompanying notes to the unaudited condensed consolidated financial statements 4 APPLIED DNA SCIENCES, INC CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (unaudited) Six months ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Fair value of vested options issued to officers, directors and employees Amortization of capitalized financing costs Amortization of debt discount attributable to convertible debentures Equity based compensation Common stock issued in settlement of interest - Change in assets and liabilities: (Increase) decrease in accounts receivable ) Decrease in prepaid expenses and deposits (Decrease) increase in accounts payable and accrued liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities: - - Cash flows from financing activities: Net (payments of) proceeds fromrelated party advances ) Net proceeds from issuance of convertible notes Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosures of Cash Flow Information: Cash paid during the period for interest $
